Citation Nr: 1637792	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  14-21 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Veteran testified at a September 2015 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.


FINDINGS OF FACT

1. The Veteran experienced acoustic trauma during service.

2. The Veteran's current bilateral hearing loss is not shown to have been present in service, sensorineural hearing loss was not compensably disabling within the one year presumptive period or for many years thereafter, and bilateral hearing loss is unrelated to in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.            38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide;      (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The claim for bilateral hearing loss was filed as a Fully Developed Claim (FDC) using VA Form 21-526EZ.  When filing a FDC, a claimant submits all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.  The FDC form includes notice to the claimant of what evidence is required to substantiate a claim for service connection and of the claimant's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See id.  Thus, the notice that is part of the FDC form submitted by the Veteran satisfies the duty to notify.

With regard to the duty to assist, VA obtained the Veteran's VA and service treatment records, post-service private audiological evaluations, and lay statements.  The Veteran was afforded VA audiological examinations in July 2013 and May 2014 as to the nature and etiology of his bilateral hearing loss. 

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Laws and Regulations - Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service. 38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Sensorineural hearing loss is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss - Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss. Specifically, the Veteran contends that he currently experiences hearing impairment as the result of exposure to acoustic trauma while in service

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent. 38 C.F.R. § 3.385 (2015). The Veteran meets this auditory threshold, as shown in the July 2013 and May 2014 VA examinations, and September 2013 private audiological evaluation.

In this case, the Veteran was diagnosed with a bilateral sensorineural hearing loss by the July 2013 VA examiner. The Veteran claims that these disorders resulted from in-service noise exposure.  In his August 2013 Notice of Disagreement, the Veteran stated that his bilateral hearing loss began in service, and that he was exposed to noise as part of a tank battalion, firing a 105mm tank cannon. The Veteran's DD-214 confirms his exposure tank noise, listing his military occupation as an armor crewman. Therefore, the Veteran's statements indicating that he was exposed to loud noise during service are credible and consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record). As he has been diagnosed with bilateral hearing loss, and was exposed to loud noise in service, the dispositive question in this case is whether the current disability is related to in-service noise exposure, on a medical nexus, presumptive, or continuity of symptomatology basis.

The Service Department transitioned from measuring audio exams in American Standards Association (ASA) units to using International Standards Organization (ISO) units on November 1, 1967. Therefore, the Veteran's September 1965 and September 1967 audiometer results must be converted from ASA units to ISO units prior to consideration. 

On the entrance audiological evaluation in September 1965, pure tone thresholds, in decibels, after converting from ASA units to ISO units,
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
--
20
LEFT
35
15
15
--
35

Although the entrance evaluation recorded elevated pure tone thresholds of 35 decibles at 500 and 4000 Hertz in the right ear, the degree of hearing loss noted on the entrance examination does not meet VA's definition of a "disability" for hearing loss.  See 38 C.F.R. § 1111; McKinney v. McDonald, 28 Vet. App. 15 (2016); 38 C.F.R. § 3.385.  For the same reason, the demonstrated hearing loss was not a "defect".  Id.  As there is no evidence of a "defect, infirmity, or disorder" upon entry to service, the Veteran is entitled to the presumption of soundness.  

On the audiological evaluation upon separation from service in September 1967, pure tone thresholds, in decibels, after converting from ASA units to ISO units, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
15
LEFT
15
10
10
10
15

These results reflect normal hearing at service separation.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss). For these reasons, the Board finds that symptoms of hearing loss were not chronic in service.

The record includes numerous post-service audiological evaluations that were conducted by the Veteran's private employer.  On the authorized audiological evaluation in January 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
15
LEFT
10
0
0
0
15

On the audiological evaluation in July 1971, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
--
30
LEFT
-5
-10
-5
--
30

The July 2013 VA examiner opined that the Veteran's bilateral hearing loss is less likely than not related to or caused by an event in military service.  She noted that the Veteran reported civilian occupational noise exposure while working in an Iron Works for 37 years.  He also had noise exposure during service, as he had a duty position of armor crewman and reported being exposed to the noise of 105mm guns being fire during training exercises.  The VA examiner stated that the Veteran's hearing was within normal limits on enlistment, and that his hearing continued to be within normal limits upon separation, with no significant decline during his military service.  She noted that there is no objective evidence in the record to support that noise injury occurred during service.  

The May 2014 VA examiner noted that the Veteran's service as an armor crewman had a high probability of hazardous noise exposure.  She noted that he worked on a dairy farm prior to service, and worked as a welder and supervisor for many years after service, with hearing protection mandated.  His recreational noise exposure included gun hunting and power tools, with hearing protection worn.  She stated that both the induction and separation audiological evaluations showed hearing thresholds within normal limits bilaterally with no significant positive thresholds shifts evident in comparing the two, and no reports of decreased hearing in the service medical records.  She indicated that the earliest post-service audiogram in the record is from January 1968 and shows hearing within normal limits bilaterally and not significantly shifted from the thresholds of pre-induction.  She stated that the next audiogram chronologically is dated July 1971, and shows a mild loss of hearing at 4000Hz.  The VA examiner stated that although the Veteran has current hearing loss bilaterally and progressive hearing loss is evident on private audiograms after January 1968, the Veteran's hearing loss is less likely than not related to noise exposure during service.  She cited an Institute of Medicine publication that stated that it is unlikely that permanent noise-induced hearing loss can develop long after the cessation of that noise exposure, and noted that the Veteran's first audiogram indicating hearing loss was dated more than four years after he separated from service.  The VA examiner provided a rationale that was consistent with the evidence of record, provided adequate reasons and bases, and properly considered the Veteran's in-service noise exposure. Thus, the VA examination was adequate, and entitled to substantial probative weight.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The May 2014 VA examiner provided an addendum medical opinion in September 2014.  She noted that the January 1968 audiological evaluation did not show significant thresholds shifts in the frequency range typically associate with noise exposure when compared to the enlistment thresholds.  She noted that the first audiological evaluation showing hearing loss bilaterally was dated four years after separation. The Veteran reported having initially started at the iron works in 1968 or 1969 and worked for a few months before being laid off.  He returned to working for the iron works in 1971.  The VA examiner again opined that it is less likely than not that the Veteran's current bilateral hearing loss is related to noise exposure during military service, citing the same Institute of Medicine publication that stated that it is unlikely that permanent noise-induced hearing loss can develop long after the cessation of that noise exposure.  

In both May 2014 and September 2014, the VA examiner provided a rationale that was consistent with the evidence of record, and properly considered the Veteran's credible report of in-service noise exposure. Thus, both the May 2014 VA examination and September 2014 addendum opinion were adequate, and entitled to substantial probative weight.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Veteran submitted to the VA the report from a September 2013 private audiological evaluation. This report provides no opinion as to the etiology of the Veteran's current bilateral hearing loss disorder. For this reasons, this report is only considered to the extent the audiometry readings confirm that the Veteran has a current bilateral hearing loss disorder.

The Veteran also submitted an October 2013 letter from a private otolaryngologist.  He noted the Veteran's history of noise exposure in service.  He stated that the Veteran felt he had hearing loss upon leaving the service and subsequently worked at an iron works where initial hearing tests also showed hearing loss.  He opined that the Veteran's hearing loss was most likely initially caused by noise exposure during his time in service.

In an October 2013 hearing loss questionnaire, the Veteran stated that he was a farmer before entering service, worked on a tank as a driver, loader, and gunner during service, and worked at an iron works after service.  He noted that the iron works provided hearing protection.  

The Veteran was afforded a Board videoconference hearing in September 2015.  He discussed his noise exposure during service, as well as his noise exposure and use of hearing protection while working at the iron works after service.  He stated that his hearing loss has been gradual over many years.  He stated that he could not give an exact point at which he became aware of his hearing loss.  He reported first receiving treatment for his hearing loss about three years ago.

While veterans are competent to testify as to some medical matters, the Veteran's testimony indicating his current bilateral hearing loss is related to his in-service noise exposure is testimony as to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). The Veteran's testimony in this regard is therefore not competent. Moreover, to the extent that this testimony is competent, the probative value of the Veteran's general lay assertions is outweighed by the specific, reasoned conclusions of the trained health care professionals who conducted audiological examinations.  

While the private otolaryngologist provided a positive nexus opinion in the October 2013 letter, the Board finds that the probative value of this opinion is outweighed by the negative nexus opinion from the VA audiologist who conducted the May 2014 VA examination and provided the September 2014 addendum opinion.  While the October 2013 opinion stated that the Veteran's initial hearing test at the iron works showed hearing loss, the VA examiner's September 2014 provided a detailed explanation of why the Veteran's initial hearing test at the iron works, from January 1968, was within normal limits and stated that the first indication of hearing loss was found on audiological evaluation until July 1971.  Thus, the most probative evidence of record is the May 2014 and September 2014 opinions from the VA examiner.  The weight of the evidence is thus against a relationship between the current bilateral hearing loss and service.

As the Veteran's current sensorineural hearing loss is a chronic disorder under 38 C.F.R. § 3.309(a), the Board will consider whether the one-year presumption applies or whether continuity of symptomatology has been shown. As to the one-year presumption, the January 1968 audiological evaluation is the only such evaluation conducted within one year of separation from service.  The May 2014 VA examiner stated that that the January 1968 audiological evaluation is within normal limits, and that the first audiological evaluation noting hearing loss was conducted in July 1971, more than four years after discharge.  During the September 2015 Board hearing, the Veteran stated that he is not sure when he first noted having hearing loss.  The evidence does not document any credible complaints consistent with sensorineural hearing loss in the first year after separation. Therefore, the one-year presumption does not apply.

As to continuity of symptomatology, the Veteran has not asserted that his bilateral hearing loss has been continuous since service.  The Veteran specifically stated during the September 2015 Board hearing that he is not sure exactly when he first noted having hearing loss, but that his hearing loss has been gradual over many years.  There is no other evidence suggesting continuity of symptomatology since service.  For these reasons, continuity of symptomatology is not shown. Therefore, service connection for bilateral hearing loss is not warranted on the basis on the one-year presumption or on continuity of symptomatology. 

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a bilateral hearing loss disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).





ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


